Citation Nr: 1111849	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to February 18, 2009, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 19, 1969, to April 20, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record and associated with the claims file.


FINDING OF FACT

In filing for service connection for a hearing loss disability in May 1971, the Veteran also intended to seek service connection for all hearing impairment including decreased acuity and tinnitus. 


CONCLUSION OF LAW

The criteria for an effective date of April 21, 1971, for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.155, 3.400, 20.302, 20.1100, 20.1103 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 200); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In an April 2009 rating decision, the RO granted service connection for tinnitus, assigning a 10 percent evaluation, effective February 18, 2009, the date of receipt of the claim. The Veteran is seeking an earlier effective for the grant of service connection for tinnitus.

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2010).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2010).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application. See 38 C.F.R. § 3.400(q), (r) (2010).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2010).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a) (2010).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).

In this case, a service treatment record dated in September 1970 shows that the Veteran complained of tinnitus with weapons firing.  

In May 1971, the Veteran filed a claim for hearing loss in both ears.  

A June 1971 VA audiological report shows that the Veteran reported constant ringing which was worse in the left ear.  

In an August 1971 rating decision, the RO granted service connection for bilateral hearing loss, effective April 21, 1971, the day after the Veteran's discharge from service.  Tinnitus was not addressed in this decision.

In March 2009, the Veteran filed for an increased rating for his bilateral hearing loss and service connection for tinnitus.

During his June 2009 hearing before a Decision Review Officer and the March 2010 hearing before the undersigned, the Veteran testified that when he originally filed for service connection for hearing loss in May1971 that he believed that his claim encompassed both hearing acuity and tinnitus.  He contends that he was not aware that tinnitus was a separate claim for which he had to separately apply.  He also stated that he did not type the May 1971 application seeking service connection for a hearing loss disability.  

As noted above, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2010).  In this case, the Veteran was clearly shown to have tinnitus during service.  The Board finds the Veteran to be both competent and credible with respect to his complaints of experiencing ringing in his ears and changes in his hearing acuity following his exposure to acoustic trauma on active duty.

With respect to the Veteran's assertions that he intended his original claim for benefits filed in May 1971 to cover both decreased hearing acuity and tinnitus, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having the benefit of the Veteran's testimony during a personal hearing, the Board finds his assertions regarding his desire for his claim original claim to include all hearing impairment including decreased acuity and tinnitus to be credible.  In this regard, the Board observes that in a recent decision the Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The available evidence supports this finding.  The Veteran consistently reported tinnitus at the time he initially filed for service connection for a hearing loss disability in 1971.  Therefore, as the May 1971 application was filed within one year of his separation from service, the effective date for the grant of service connection for tinnitus should be April 21, 1971. 


ORDER

The effective date of April 21, 1971, for the grant of service connection for tinnitus, is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


